Citation Nr: 0822328	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to March 1953.  This matter is before the Board of 
Veterans' Appeals (Board) from an August 2005 rating decision 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board has granted the veteran's motion to advance 
the case on its docket based on his age.

The veteran's September 2005 notice of disagreement also 
expressed disagreement with a denial of service connection 
for residuals of frostbite of the left foot and with the 
ratings assigned for bilateral hearing loss and tinnitus.  
After a statement of the case (SOC) was issued addressing all 
these matters, the veteran's May 2006 substantive appeal (on 
VA Form 9) limited his appeal to the matter of service 
connection for a low back disability.  Hence, that is the 
only matter before the Board.   

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

At the outset, it is noteworthy that the only service medical 
record available is the report of the veteran's service 
separation examination; all other service medical records are 
apparently irretrievably lost or destroyed.  Consequently, VA 
has a heightened obligation to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  

The veteran alleges that he sustained a lifting injury in 
service, and received treatment at the time.  When he filed 
the claim from which this appeal stems, he reported treatment 
by Kaiser Permanente.  Records of such treatment have been 
secured, along with reports of private treatment from 1963 
(with history of lifting injury in 1962).  Service connection 
for a low back disability has been denied essentially on the 
basis that his separation examination report was silent for 
back injury/disability, and that the initial postservice 
documentation of such disability was in 1963 (after an 
intercurrent postservice lifting injury).

In a statement dated in April 2006 (received at the RO in May 
2006, and attached to March 2008 written argument by his 
representative), the veteran identified further providers of 
treatment he received for back complaints/disability, 
including in 1954, 1958-60, and beginning in 1961.  Because 
records of such treatment have not been sought, but would be 
material to the matter at hand (in that at the very least 
that would document postservice continuity of pertinent 
complaints prior to intercurrent postservice injury), an 
attempt to secure such records is indicated (particularly in 
light of VA's heightened assistance obligation in this case).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify in greater detail Dr. K (who 
treated him in Rockford, Illinois 
beginning in early 1954), private 
chiropractor M.S. (who treated him in 
Vancouver, Washington from 1958-60), and 
Dr. H.H. (who saw him beginning in 1961, 
and diagnosed bulging disc), and to 
provide releases for records of all such 
treatment.  The RO should attempt to 
secure complete clinical records of such 
treatment from all providers sufficiently 
identified.  If any records sought are 
not received pursuant to the RO's 
request, the veteran should be so 
advised, and further advised that 
ultimately it is his responsibility to 
ensure that pertinent private treatment 
records are associated with the record.  

2.  The RO should review any additional 
evidence received in response to the 
development sought above, and undertake 
any further development suggested by 
such evidence.  Then the RO should 
readjudicate the claim of service 
connection for a low back disability.  
If it remains denied, the RO should 
issue an appropriate supplemental SOC, 
and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
